COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-452-CV
 
BYRON P. KIMBRO           
           
           
           
           
        APPELLANT
V.
SELENA MARIE KIMBRO           
           
           
           
           
   APPELLEE
----------
FROM COUNTY COURT AT LAW NO. 1 OF WICHITA COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
On February 13, 2002, we notified
appellant, in accordance with rule 42.3, that the notice of appeal was not
timely filed and that we would dismiss this case for want of jurisdiction unless
appellant or any party desiring to continue the appeal filed with the court
within ten days a response showing grounds for continuing the appeal. Tex. R.
App. P. 42.3.
We received appellant's response on
February 24, 2003. Appellant's response has been considered, and it is the
opinion of the court that this appeal should be dismissed for want of
jurisdiction. See TEX. R. APP.
P. 42.3(a), 43.2(f). Accordingly, we dismiss the appeal for want of
jurisdiction.
 
                                                                               
PER CURIAM
 
PANEL D: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
[DELIVERED MARCH 13, 2003]

1. See Tex. R. App. P. 47.4.